Citation Nr: 1453882	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this rating decision, the RO denied entitlement to service connection for bilateral sensorineural hearing loss and found that no new and material evidence had been presented to reopen claims for entitlement to service connection for a psychiatric disability, including PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as service connection for a psychiatric disability, including PTSD.

The Veteran presented testimony before the undersigned Veterans Law Judge in October 2012 via videoconference.  A copy of the transmittal has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for migraine headaches, a psychiatric disability, including PTSD, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1981 rating decision, the RO denied entitlement to service connection for headaches.  The Veteran filed a timely notice of disagreement, and was issued a statement of the case; however, he did not perfect an appeal to this decision. 

2.  The RO denied the Veteran's petitions to reopen his claim for entitlement to service connection for headaches in January and April 1984, December 1990, March 2002, and August 2004.  He was notified in writing of these decisions, but did not file timely appeals and no new and material evidence was received during any applicable appeal period.

3.  Since the August 2004 rating decision, evidence has been received that relates to unestablished facts necessary to substantiate the claim.  

4.  In a March 2002 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified on this decision in April 2002, but did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

5.  Since the March 2002 rating decision, evidence has been received that relates to unestablished facts necessary to substantiate the claim.

CONCLUSION OF LAW

1.  The August 2004 rating decision confirming previous denials of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since August 2004 is new and material, and the claim for entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The March 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

4.  Evidence received since March 2002 with regard to the claim for entitlement to service connection for a psychiatric disability, including PTSD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran is seeking to reopen service connection claims for migraine headaches and a psychiatric disability, including PTSD.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Migraine headaches

The Veteran has contended that he had headaches as a result of his in-service motor vehicle accident that occurred in 1974.  

In an August 2004 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen the claim.  The RO noted that evidence reflected ongoing treatment for migraines and rebound headaches, but that the new evidence did not link his headaches to service.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was submitted within a year of the issuance of the decision.

In order to reopen the claim, the Veteran must submit evidence addressing the bases upon which it was previously denied.  In other words, the Veteran would need to submit new evidence relating his current headaches to service.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since August 2004, as follows.  The Veteran submitted an October 2012 letter from a private physician in which he opined that the Veteran suffered from posttraumatic chronic headaches which would be service-related.  The Board finds that this evidence is new because it was not before the adjudicator in August 2004.  The Board also finds that the new evidence is material because it directly addresses one of the reasons the claim was denied on the merits.  

Psychiatric disability, including PTSD

In a March 2002 rating decision, issued in April 2002, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran did not submit a notice of disagreement with this decision, and no new and material evidence was submitted within a year of this decision.

In its decision, the RO noted that there was no evidence of a psychiatric disorder in service.  While current evidence reflected that the Veteran had been diagnosed with depression and a personality disorder and that he had possible symptoms of PTSD, the RO noted that the evidence did not confirm a diagnosis of PTSD, and that there was no evidence linking his depression to service.  The RO also indicated that, while the Veteran had agreed that he would submit a stressor statement, he had not done so.  Therefore, new and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since the March 2002 rating decision, as follows.  In January 2012, the Veteran submitted VA Form 21-0781, Statement in Support of Claim for PTSD, contending that his PTSD is related to an in-service motor vehicle accident that occurred in September 1974.  In addition, at his October 2012 hearing, the Veteran testified that he believed that hi PTSD is related to his accident.  The Veteran service records confirm that he was involved in a motor vehicle accident.

The Board finds that this evidence is new because it was not before the adjudicator March 2002.  The Board also finds that the new evidence is material because it directly addresses one of the reasons the claim was denied in the March 2002 rating decision.


ORDER

New and material evidence has been received, and the Veteran's claim of service connection for a migraine headaches is reopened; to this extent the appeal is allowed.

New and material evidence has been received, and the Veteran's claim of service connection for a psychiatric disability, including PTSD is reopened; to this extent the appeal is allowed.


REMAND

The Veteran has contended that he has had migraines since his in-service motor vehicle accident, when he suffered a head injury.  The evidence of record now includes the October 2012 letter from his private physician reflecting his opinion that the Veteran suffered from posttraumatic chronic headaches which would be service-related.  The Veteran has met the criteria for a VA examination to determine whether his migraine headaches are related to service.

With regard to the Veteran's claim for entitlement to service connection for PTSD, the Veteran has contended that he has PTSD related to his in-service motor vehicle accident.  The record reflects that the Veteran has had positive PTSD screening (see January 2013 VA medical record, Virtual VA), and that he is on medication for depression (see December 2012 VA medical record, Virtual VA).  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether he has a current psychiatric disorder related to service.  

At his hearing, the Veteran contended that he has hearing loss that began during service while stationed in Puerto Rico in 1975.  He testified that he served in the infantry as a rifleman and was exposed to large arms fire.  The Veteran's DD214 confirms his position as a rifleman.  Therefore, in-service noise exposure is established.  

The Veteran was provided with a VA examination in April 2010 at which time the hearing threshold levels documented by the VA audiologist are sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385.  As to medical nexus, the audiologist concluded that it was not likely that the Veteran's hearing loss was a result of his military exposure.  The audiologist provided the rationale that the Veteran's enlistment and discharge audiograms reflected normal hearing in both ears.  In addition, the audiologist noted that the Veteran reported that his hearing loss was first noticed two years prior to the examination. 

A December 2009 opinion from S.C.C., M.D., a board certified otolaryngologist, is to the effect that current sensorineural hearing loss is most likely the result of acoustic trauma in service.  Information has been submitted by the Veteran in October 2012 addressing the effects of certain levels of single exposure noise exposure, and the levels of noise exposure from various arms and military equipment.  

The Board notes that, the Veteran testified at his hearing that he first noticed a hearing loss in 1975, while on active duty.  At his April 2010 examination, he reported that he noticed a hearing loss only two years prior to the examination.  At a July 2013 VA examination, the Veteran reported the onset of hearing loss in his left ear 20 years prior to the examination, which would be 1993.  While the Veteran is competent to describe the onset of his hearing loss, his statements in his regard are not credible as they are internally inconsistent as to the date of onset of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his migraine headaches.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches were caused by or are etiologically related to any incident of active duty, to include the September 1974 in-service motor vehicle accident. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed psychiatric disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the appropriate psychiatric diagnoses applicable to the Veteran and, specifically, if the Veteran meets the DMS-IV criteria for a diagnosis of PTSD.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that each of the Veteran's diagnosed psychiatric disorders were caused by or are etiologically related to any incident of active duty, to include the September 1974 in-service motor vehicle accident. 

If the Veteran has met the criteria for a diagnosis of PTSD, the examiner should determine whether his in-service motor vehicle accident qualifies as a stressor event.

The examiner must address the VA medical records reflecting that the Veteran is on medication for depression.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Provide the Veteran's claims file to a VA board-certified otolaryngologist, if available, to review the record and provide an opinion as to the etiology of the Veteran's hearing loss. If further examination or testing is needed, this should be undertaken.

The examiner must acknowledge review of the claims file (including paper records and/or records in the Virtual VA and VBMS systems) in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was caused by or is etiologically related to any incident of active duty.

The examiner must address the Veteran's in-service noise exposure, the December 2009 opinion by S.C.C., M.D., the April 2010 and July 2013 VA examination reports, and the information submitted by the Veteran in October 2012 addressing the effects of certain levels of single exposure noise exposure, and the levels of noise exposure from various arms and military equipment.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, however, his reports that his hearing loss began during service and continued since that time are not considered credible.
 
The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


